PUBLISHED
                                           FILED: November 29, 2000

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 99-1650
                            (CA-96-27-L)



INEZ SALES; DEBRA M. MILLER,
                                            Plaintiffs - Appellees,

          versus

ALPHONSO L. GRANT, in his individual capacity
and in his official capacity as a member of
the City of Lynchburg Electoral Board; JOHN
E. MASON, JR., in his individual capacity,
                                         Defendants - Appellants,

          and

DAVID T. PETTY, JR., in his official capacity
as member of the City of Lynchburg Electoral
Board; CITY OF LYNCHBURG ELECTORAL BOARD;
CAROL SPENCER READ; ARELIA LANGHORNE, in her
official capacity as a member of the City of
Lynchburg Electoral Board; JOHN COBB, in his
official capacity as a member of the City of
Lynchburg Electoral Board; ANNE MARIE
MIDDLESWORTH, in her official capacity as
general registrar of the City of Lynchburg,
                                                        Defendants.



                               O R D E R



     Appellants filed on August 30, 2000 a petition for rehearing

and petition for rehearing en banc.    On September 25, 2000, the

appellees filed a memorandum in opposition to the petition for
rehearing.

     Judge Widener voted to grant panel rehearing.   Judges Luttig

and Williams voted to deny.

     A member of the Court requested a poll on the petition for

rehearing en banc.   The poll failed to produce a majority of the

judges in active service in favor of rehearing en banc.   Judges

Widener, Niemeyer, and King voted to rehear the case en banc, and

Judges Wilkinson, Wilkins, Luttig, Williams, Michael, Motz and

Traxler voted against rehearing en banc.

     The Court denies the petition for rehearing and rehearing en

banc.

     Entered at the direction of Judge Luttig for the Court.



                               For the Court



                                    /s/ Patricia S. Connor

                                           Clerk